                IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION

                                          *
GOLD CROSS EMS, INC.,
                                          *

                                          ★
       Plaintiff,
                                          *


              V.                          *                 CV 117-169
                                          *


U.S. DEPARTMENT OF VETERANS               *
AFFAIRS,                                  *
                                          ★


       Defendant.                         *



                                     ORDER




       Before the Court is the parties' stipulation of dismissal.

(Doc. 9.)       The stipulation is signed by all parties remaining in

the     case.        Pursuant   to    Federal      Rule    of    Civil    Procedure

41(a)(1)(A)(ii), the parties have agreed to the dismissal of the

above-referenced action with prejudice.                  IT IS THEREFORE ORDERED

that    all     of   Plaintiff's     claims   asserted      in   this    matter   are

DISMISSED WITH PREJUDICE.          The Clerk shall TERMINATE all deadlines

and motions and CLOSE the case.               Each party shall bear its own

costs and attorney's fees.

       ORDER ENTERED at Augusta, Georgia, this _/^day of January,
2019.




                                              ^.
                                              J.   RAI      HALL,/tHl'EF JUDGE
                                              UNITED^TATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF GEORGIA
